Citation Nr: 1201678	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-38 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

On his October 2009 substantive appeal, the Veteran requested a Travel Board Hearing.  He withdrew his hearing request in writing in October 2011.  See 38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA PTSD examination was in February 2008.  In an October 2011 statement, the Veteran reported that "I have recently retired from my job because of my inability to maintain an effective work relationship.  I was unable to work effectively with my supervisors and co-workers due to my PTSD symptoms."  Given this development, the Board finds that a contemporaneous examination is necessary to determine the current severity of the Veteran's service- connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the Veteran's September 2008 notice of disagreement requests revision of the July 2008 rating decision based on clear and unmistakable error.  The Veteran's claim was subsequently readjudicated as a clear and unmistakable error issue in March 2009.  The Board notes, however, that the July 2008 rating decision is not yet final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Indeed, this appeal stems from that very rating decision.  Therefore, the higher standard of clear and unmistakable error is not for application in this claim.  Thus, following the development that is directed below, the RO/AMC should only readjudicate the claim of entitlement to an increased rating for PTSD and should not consider whether the July 2008 rating decision contained clear and unmistakable error.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify any VA or other medical treatment records dating since February 2011 which pertain to care for his posttraumatic stress disorder.  Thereafter, the RO must take all appropriate steps to secure all pertinent records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his posttraumatic stress disorder.  The claims folder and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest worksheet used to evaluate posttraumatic stress disorder the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of this disorder.  The examiner must address the impact of posttraumatic stress disorder on the Veteran's ability to obtain and maintain employment.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  Thereafter, the RO must readjudicate the claim of entitlement to an increased rating for PTSD.  The RO/AMC should not apply the clear and unmistakable error standard to this claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


